Detailed Action
Applicant presented the following claims for consideration on 08/19/2022:
Amended claim(s): 1-9 and 11-19.
Pending claim(s): 1-20. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the prior art provided as IDS: MAHALINGAM et al. Pub. No.: US 2019/0236199 (Mahalingam), in view of Davar et al., Pub. No.: US 2019/0295106 (Davar). 

Claim 19.	Mahalingam teaches:
A method, comprising:
accessing, by one or more processors, a plurality of systems of record, each system of record maintaining a plurality of object data structures(¶¶ 20-23, 42, objects in system of records such as “activity database system” and “task database system” are accessed for synchronization; the records comprise field-value pairs such as “participant identifiers (IDs)”; ¶¶ 19, 21, system of records are associated with multiple data source providers)    
identifying, by the one or more processors, from a first object data structure of a first system of record of the plurality of systems of record, a first value identifying a first entity and a second value identifying a second entity and an association between the first entity and the second entity; (¶¶ 22, 30, 36, 44, using participant IDs, multiple entities are identified under a domain such as “abc_corporation" or "abc_corporation.com." as well as a relationship such as “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” identified by “an owner ID of an owner of the entity object”; participants in a communication includes at least a first entity and at least a second entity)
generating, by the one or more processors, a value data structure including the first entity, the second entity, the association between the first entity and the second entity; (¶¶ 22, 30, 36, 44, extracting multiple entities and relationships from participant IDs generates a value data structure including entities IDs and their relationships)
determining, by the one or more processors, that a second object data structure of a second system of record of the plurality of systems of record includes the first value identifying the first entity and the second value identifying the second entity and the association between the first entity and the second entity; (¶¶ 40, 46-47, a second data structure of a second system is a record in a second database such as a CRM database synchronized with the identified entities and relationships from a first system as described above) 
updating, by the one or more processors, responsive to the determining, the generated value data structure with data identifying the second object data structure; and (¶¶ 40, 46-47, a second data structure of a second system is a record in a second database such as a CRM database synchronized with the identified entities and relationships from a first system as described above) 
Mahalingam did not specifically teach entities as the first corporate entity and a second corporate entity and the relationship as hierarchical relationship, a confidence score of the association based on the first object data structure; updating, by the one or more processors, the confidence score of the association based on the second object data structure.
Davar teaches:
the first corporate entity and a second corporate entity and the relationship as hierarchical relationship (Davar, ¶ 45, wherein the nature of business/corporate relationship between a first entity and the second entity is “parent-subsidiary”/ hierarchical relationships) 
a confidence score of the association based on the first object data structure; updating, by the one or more processors, the confidence score of the association based on the second object data structure. (Davar, wherein a database includes values representing relationship between a first and a second entities and wherein the value is updated based on the evidence/a second object data structure: ¶ 41, “The database preferably comprises millions of organizations and relationships”; ¶ 115, “The result of the verification process is an update of a confidence score of relationship record. A new unverified relationship may be initialized with a zero (Boolean FALSE) or minimal confidence score. If the verification agent confirms the relationship, it sets the confidence score to one/ TRUE/maximum”)
Both Mahalingam ¶ 21 and Davar, ¶ 32 disclose a database for storing organization’s data and their associated relationships. Davar, further discloses assigning a confidence score to a relationship and increase the score based on the records used as evidence. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing the first corporate entity and a second corporate entity and the relationship as hierarchical relationship and a confidence score of the association based on the first object data structure; updating, by the one or more processors, the confidence score of the association based on the second object data structure because doing so would provide for an alternative way in Mahalingam for determining a relationship of an entity with other entities based on whether the entity is “owner of a task, a team member of a team managing the task, or a manager of owners or teams of tasks” by simply assigning a low initial confidence score to an identified entity and relationship and modifying the score by determining “whether a particular participant ID of a participant initiated the event and the participant ID matches an owner ID of an entity object” in Mahalingam, ¶ 36.


Claim 20.	The method of claim 19, wherein generating, by the one or more processors, the value data structure comprises generating an entry that identifies the first system of record, a trust score based on an accuracy of information stored in the first system of record, and a timestamp indicating a time when the association was added to the first system of record. (Mahalingam, ¶ 47, wherein, synchronizing CRM records automatically and periodically indicates a timestamp is used for updating data; and Davar, ¶ 115, wherein a confidence score shows how a verified data is accurate)

Allowable Subject Matter
Amended independent claims 1 and 11 along with their dependent claims are allowed. 


Response to Amendment and Arguments
Applicant amended claim 19 to recite a hierarchal relationship between a first and a second corporate entities. Davar teaches the feature by identifying a nature of relationship between a parent company and child company as “parent-subsidiary” in ¶ 45.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohsen Almani whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9 AM-5 PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159